Adams, J.
i judioiat, burden0of0e: proof. The defendant is the owner of the land in question, unless the title under which he claims was divested by ^ie sheriff’s sale and deed. Put at the-time of the execution of the deed from Leonard Arduser to defendant, the year of redemption from the sheriff’s sale had expired and twenty days in addition thereto. The sheriff’s deed to plaintiff was executed after the execution of the said deed from Leonard Arduser to the defendant. At the time of the execution of the latter deed the publicity of the sheriff’s sale had ceased to be constructive notice. Code, Sec. 3125. He was then, so 'far as the record shows, a purchaser without notice. As plaintiff claimed under a sheriff’s deed, made in pursuance of a sale of land belonging to the defendant’s grantor, and her deed was dated subsequent to the conveyance to the defendant, it was incumbent upon her to show that the defendant’s title was acquired subject to her claim. This she has failed to do and we think that the judgment of the District Court should be
Affirmed.